West, J.
No final judgment is contained in the transcript of the record in this case. The order sought by the writ of error to be reviewed is as follows:
“This cause coming on before me upon the demurrer of the defendants to the declaration, and the. court having heard the argument of counsel and being advised in the premises, and the plaintiff by his attorneys desiring to stand upon the said declaration as drawn and refusing to amend the same.
*446“It is thereupon ordered and adjudged that the demurrer of the defendants be and the same is hereby sustained.
“It is further ordered and adjudged that final judgment be entered in favor of the defendants and that the costs of this suit in the sum of $........................be taxed against the plaintiff, to which ruling the plaintiff excepts and his exception is hereby entered.”
This court has several times held that such an entry as this does not constitute a final judgment which will support a writ of error. Milteer v. S. A. L. Ry. Co., 65 Fla. 357, 61 South. Rep. 749; Pensacola Bank and Trust Co. v. National Bank St. Petersburg, 58 Fla. 340, 50 South. Rep. 414; Blanton v. West Coast R. Co., 58 Fla. 169, 50 South. Rep. 945; Dallam v. Sanchez, 56 Fla. 779, 47 South. Rep. 871; Cobb v. Santa Rosa County, 47 Fla. 135, 36 South. Rep. 172, Haynes v. Bramlett, 46 Fla. 348, 35 South. Rep. 3; Hall v. Patterson, 45 Fla. 353, 33 South. Rep. 982.
This entry may be considered as an order for judgment in favor of defendants and final judgment entered in the case, to review which writ of error may be taken, and the transcript of record now on file, being supplemented by certified copy of the judgment entered, may be used.
Writ of Error is dismissed.
Whitfield, P. J., and Terrell, J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.